Citation Nr: 1712740	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-10 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Heather Kirson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the Veteran testified at a hearing before the Board.  In October 2014, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that Veteran's left hip disability was caused or aggravated by any incident in service.

2.  The competent and credible evidence is against a finding that Veteran's right or left knee disability was caused or aggravated by any incident in service.


CONCLUSIONS OF LAW

1. The Veteran's left hip disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The Veteran's right or left knee disability was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic disease.  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  However, the provisions of 38 U.S.C.A. § 1154 (b) do not establish a presumption of service connection; instead, they ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza.  The statute provides a basis for determining whether a particular injury was incurred in service but not a basis to link the injury etiologically to the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The Board notes that the Veteran had service in Vietnam and he was issued a Bronze Star for meritorious service.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he injured his left hip and both knees in service in Vietnam while completing his duties as a field general communication specialist, which included being helicoptered to "hot zones" in Vietnam and retrieving equipment.  He stated at his hearing before the Board that he would jump from a helicopter to the field while wearing approximately 100 pounds of gear, injuring his joints. 

The service treatment records, including a July 1971 separation examination, are negative for complaints or injury related to the left hip or knees.  At separation, clinical evaluation of the knees and hips was normal; no pertinent defects, diagnoses or significant interval history was noted.  However, the Veteran stated that he received most of his medical attention while in the field rather than at a medical facility.  The Board has considered the Veteran's receipt of the Bronze Star and his credible report of combat duties.  Although his service personnel records and service separation papers do not confirm participation in combat, in light of the above, the Board finds that his report of injury to the joints in service is consistent with his circumstances in service, and thus the incurrence of joint pain or problems in service as reported by the Veteran is acknowledged.  

Post-service VA treatment records reflect that in June 2004, the Veteran reported progressive pain of the left hip that had started the previous October without any injury.  The impression was "severe degenerative joint disease, left hip, probably secondary to AVN," (avascular necrosis).  In August 2004, the Veteran reported a long history of intermittent mild discomfort in his hip since the 1970s that had become severe in the previous year.  A July 2009 VA record shows that the Veteran had chronic left knee pain.  The record reflects that the Veteran underwent a total left hip replacement in 2003, a right knee replacement in 2008, and a left knee replacement in 2010.  

In April 2012, the surgeon that completed the 2010 left knee replacement stated that he had reviewed the Veteran's claims file and that, assuming that the Veteran's knee injury did occur in combat, it was as likely as not that his current knee pain and 2010 left knee replacement was linked to trauma suffered to his knees in service.  

The Veteran has submitted statements from friends and family stating that he had suffered from knee and hip pain since service.  

Pursuant to the Board remand, the Veteran underwent a VA examination in May 2015 to determine the etiology of his left hip and knee disabilities.  Following physical examination of the Veteran and review of the claims file, the examiner concluded that the Veteran's left hip and bilateral knee disabilities were less likely than not incurred in or caused by his service.  The examiner explained that there was no objective evidence of hip or knee conditions in the service treatment records.  On July 1971 separation examination, he reported that his knees and left hip were normal and that he was in "good health."

In August 2016, a VA examiner reviewed the file, to include the service treatment records, the 2012 private opinion, and the Veteran's lay statements, but determined that it was less likely than not that the Veteran's left hip and knee disabilities were related to his service.  The examiner found it to be persuasive that there was no indication of reports of injury to the left hip or knees in service, or any indication of treatment for the left hip or knees shortly after separation from service.  With regard to the left hip, the examiner explained that avascular necrosis or osteonecrosis had a number of risk factors associated with the condition including that of corticosteroids, alcohol use, systemic lupus erythematosus, antiphospholipid antibodies, trauma Sickle Cell hemoglobinopathies, decompression disease, renal transplantation, HIV, radiation therapy, inheritable osteonecrosis, and biphosphonate use.  Osteoarthritis was the inflammation of one or more joints and was usually caused by normal wear and tear that could either occur over many years or hastened by a joint injury or infection.  There were many risk factors such as age, significant joint injuries, obesity, and diseases such as diabetes or gout.  The examiner explained that even when conceding that the Veteran engaged in combat that involved helicopter crashes and the associated potential risk for injury involved with such events, it was not participation in these activities that automatically bestowed a disability.  Rather, it was an actual acquisition of an injury in warfare with lasting residuals that would determine a lasting disability.  However, the Veteran's service treatment records did not show an injury, inability to perform his duties, or chronic left hip or knee disability that would persist later in life.  The Veteran's left hip x-rays did not reveal any residual traumatic changes resulting from fractures or dislocations that would have been indicative of a prior service injury.  Rather, the imaging was consistent with the natural aging process.  Likewise, avascular necrosis was also a condition related to the cumulative effect of wear and tear with age.  The examiner considered the lay statements of service incurrence.

In this case, the Board finds that the competent and credible evidence weighs against the Veteran's claims for service connection.  In so finding, the Board places great probative weight on the May 2015 and August 2016 VA examinations finding that the Veteran's left hip disability and bilateral knee disabilities were not caused or aggravated by service.  Both examinations were based upon a review of the Veteran's medical and service history, to include his service treatment records and circumstances of service, the available post-service records, the lay statements of record, and review of a medical examination of the Veteran.  They also provide rationale for the opinions reached.  The Board places significant weight on the 2016 VA examination opinion because it specifically discussed the circumstances of the Veteran's service and took into consideration the lay statements of record.  As summarized more thoroughly above, the examiners' found that the silence in the service records for any injury to the knees or left hip made it unlikely that his current disabilities were incurred in service.  A review of that opinion reveals that the examiner did not base his conclusions solely on the lack of contemporaneous treatment records but, instead, on a combination of factors, including the fact that, even considering the Veteran did engage in helicopter jumps, his service treatment records did not show an inability to perform his duties, or chronic left hip or knee disability that would persist later in life.  The 2016 VA examiner further explained that the current disabilities were multi-factorial in nature, but were more likely related to aging than to trauma to the joints in service.  It was less than a 50 percent probability that the current disabilities were related to trauma to the joints in service given the type of current diagnoses, the risk factors that lead to these current disabilities, the x-ray and physical findings, and the Veteran's specific medical history.  

The Board places less probative weight on the 2012 private opinion.  For one, the opinion provided no rationale as to how the Veteran's reported combat experiences would cause the Veteran's current disabilities first treated many decades following service.  More significantly, the physician references that the Veteran "was injured" in service, but makes no reference to the normal findings at separation.  However, the service records do not demonstrate any specific injury to the left hip or knees, nor has the Veteran indicated any specific injury to these joints.  Thus, even when taking into consideration that the Veteran sustained joint pain or problems in service related to his duties, there is no indication of any specific injury to the left hip or right or left knee.  Thus, it is unclear what injury is being referenced by the private physician, and it is additionally unclear how that injury would relate to the current disabilities.  As explained by the 2016 VA examiner, the x-rays did not reference a fracture, dislocation, or indication of a traumatic etiology for his left hip or knee disabilities.  

The Board has considered the Veteran's spouse's statement that the Veteran's deteriorating joints are related to herbicide exposure in service.  However, such condition has not been attributed to herbicide exposure by regulation.  There is no medical evidence or opinion to support that theory, nor is the Veteran's spouse competent to provide that opinion.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issues in this case, however, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran and his family are competent to testify as to observable symptoms, such as onset of pain in the joints, but their opinions as to the etiology of his current left hip disability and knee disabilities are not competent in light of their complexity.  The medical evidence does not support the Veteran's claims, and his contentions lack credibility in contrast to the medical evidence.  While the Veteran and his family report that he had experienced pain in his hip and knees since service, the lack of evidence of continuity of symptoms since service in the medical record weighs against those statements.  Moreover, the competent and probative medical opinions demonstrate that the Veteran's current left hip and bilateral knee disabilities are more likely related to post-service causes, to include the wear and tear of aging or other comorbid factors.

The Board therefore concludes that the preponderance of the evidence is against the claims and they must be denied.  38 U.S.C.A. § 5107 (b).


ORDER

Service connection for a left hip disability is denied.

Service connection for a right or left knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


